MEMORANDUM **
Jorge Mendez-Cortez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) denial of a motion to continue. See Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004). We deny the petition for review.
The IJ did not abuse his discretion in denying a continuance to allow Mendez-Cortez to apply for adjustment of status under 8 U.S.C. § 1255(i), because, contrary to his contention, Mendez-Cortez was not then eligible for adjustment of status under that provision.
Mendez-Cortez’s challenge to the BIA’s decision to streamline his case is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 855 (9th Cir.2003)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.